Exhibit 10.1 NOTE EXCHANGE AGREEMENT This Note Exchange Agreement (this “Agreement”) is made and entered into as of April 2, 2009, by and among (i) Sculptor Finance (MD) Ireland Limited, Sculptor Finance (AS) Ireland Limited and Sculptor Finance (SI) Ireland Limited (collectively, the “Existing Noteholders”), (ii) OZ Master Fund, Ltd., OZ Asia Master Fund, Ltd. and OZ Global Special Investments Master Fund, L.P. (collectively, the “Existing Warrant Holders,” and together with the Existing Noteholders, the “Holders”), and (iii) Network CN Inc., a Delaware corporation (the “Company”). RECITALS WHEREAS, each Existing Noteholder currently holds that principal amount of the 3% Senior Secured Convertible Notes due June 30, 2011 of the Company set forth opposite such Existing Noteholder’s name on ScheduleA (the “Old Notes”); WHEREAS, the Existing Warrant Holders currently hold warrants to purchase an aggregate of 34,285,715 shares of the Company’s common stock (the “Warrants”); WHEREAS, in connection with the issuance of the Old Notes, the Company executed that certain Note and Warrant Purchase Agreement, dated November 19, 2007, as amended by the First Amendment to the Note and Warrant Purchase Agreement, dated as of January 31, 2008, with the Holders and the other parties named therein (the “Purchase Agreement”) which provides that the Old Notes are secured by the security interests provided in the Offshore Security Documents and Onshore Security Documents (as defined in the Purchase Agreement) (“Security Interests I”). WHEREAS, in connection with the Purchase Agreement, the Company executed that certain Security Agreement, dated January 31, 2008, with Sculptor Finance (MD) Ireland
